IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                        )
                                            )         No. 75076-3-1
                    Respondent,             )
                                            )         DIVISION ONE
             v.                             )
                                            )         UNPUBLISHED OPINION
PEDRO PABLO NAVARRO,                        )
                                            )                    APR 17 Vill
                    Appellant.              )         FILED:
                                            )

       PER CURIAM. — Pedro Navarro appeals from the sentence imposed
following this court's remand. State v. Navarro, 188 Wash. App. 550, 354 P.3d 22

(2015)(affirming convictions and remanding for specified corrections in the

sentence), review denied, 184 Wash. 2d 1031 (2016). We accept the State of

Washington's concession that the sentencing court on remand exceeded this

court's mandate when it increased the term of confinement to 120 months.

Accordingly, we reverse that portion of the sentence and remand with

instructions to re-impose the original 114-month term of confinement.         c=a
                                                                                      cdr)

                                                                                      7-11c
       Reversed in part and remanded.
                                                                                       —71      i

                                                                                              Fs,
                                                                                       cr)rt.+c.
                           For the Court:                                                       '
                                                                               CO      . v.',
                                                                                       6
                                                                                       7
                                                                                        ••••4
                                                                                CJI